DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received July 12, 2021.  Claims 1-10, 12 and 17 have been canceled. Claims 11 have been amended.  No new claims have been added.  Therefore, claims 11, 13-16 and 18-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the amended claims recite specific technical solutions in the form of algorithms that are implemented by various modules and systems.  Applicant argues that under step 2A prong 1, the claimed subject matter does not recite a common business practice or mathematical relationships.  The examiner 
In the remarks applicant argues that the claimed limitations do not recite high level functions devoid of details with respect to technical implementation.  The current limitations recite detailed pseudocode and are not part of a common business practice for allocating ownership shares.  Applicant argues that the existing royalty sharing approaches do not include such detail algorithms for the distribution portion of royalties for assembled books.  The examiner respectfully disagrees that the claimed subject matter is sufficient to overcome the rejection 35 USC 101.  The details recited in the claim is the mathematical calculation in order to determine the value for the allocation portion of royalties.  Although the mathematical formula recited in the claims are detailed, this does not negate that the subject matter is abstract.  Explicit details of the formula that is calculated by a system for the calculation of a value is still abstract.   Beyond the mathematical formula to calculate values for distributive royalty portions, the claimed functions are directed toward computing values and transferring to financial accounts the computed distributed portions of the royalties of each respective owner.   Although the existence of mathematical calculations does not necessarily prevent 
In the remarks applicant argues that under step 2B, the recursive algorithm amounts to significantly more than any identified abstract idea.  Applicant argues that the scaler multiplication algorithm used by the system to recursively generate the owner value profile data object “from an existing data object”.  Applicant argues that this process imposes meaningful limits on the practice of any alleged identified abstract idea.  The examiner respectfully disagrees.  The specification discloses the OVP data object as the value for a particular owner may be referred to or retrieved via OVP owner operation with the OVP as a table that stores [owner, value] pairs and an access algorithm may search for a pair that specifies a particular owner and an associated value.   The claim limitation apply these values as variables in the algorithm for calculation.  No mathematical equation can be used, as a practical matter, without establishing and applying values for the variables expressed therein.  The use of particular values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and applying values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the specific values used in the calculation of a result is enough to convert the disembodied 
In the remarks applicant argues that the claimed subject matter does not “tie up” any alleged abstract idea as other persons and businesses would be able to allocate royalties as they see fit.  The claimed generation of generate OVP “data objects using a scalar multiplication algorithm to define the creation of a new OVP data object from an existing OVP data object by multiplying the value unit of each owner of each of the instructional units by a scalar value....” is specific to the application.  The examiner respectfully disagrees with the premise of applicant’s argument.  Therefore, applicant is arguing elements not in the rejection with respect to patent eligibility.  Pre-emption was not applied in the previous rejection.  Furthermore, lack of preemption alone is not sufficient to provide patent eligible subject matter.   The Supreme Court has made clear that the principle [*18]  of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility… Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)
Whether a claim is directed to statutory subject matter is a question of law. Although  [*1056]  determination of this question may [**7]  require findings of underlying facts specific to the particular subject matter and its mode of claiming, in this case there were no disputed facts material to the issue. Thus we give plenary review to the question, with appropriate recognition of the burdens on the challenger of a duly issued United States patent.
Arrhythmia Research Technology, Inc. v. Corazonix Corp., 958 F.2d 1053, 1055-1056 (Fed. Cir. 1992)
With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.   As discussed above, the claimed subject matter is directed toward mathematical concepts,  business relationships and legal obligations.  Applicant’s argument is not persuasive. 
Claim Rejections - 35 USC § 103
Applicant’s amendments submitted 07/12/2021 are sufficient to overcome the prior at references.  The examiner withdraws the 103 rejection of Claims 11, 13-16 and 18-20.
Claim Interpretation
With respect to the term “instructional unit” according the specification “instructional unit” is directed toward data content.  Data content is non-functional descriptive subject matter and carries no patentable weight. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11, 13-16 and 18-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 11, 13-16 and 18-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims.  Such systems fall under the statutory category of "machine." Therefore, claim 11 is directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  System claim 11 recites a process to manage royalty distributions by including a library, a curation fraction value subsystem to calculate a curation fraction value (CFV), instructional units of nested references in ebooks, a curation fractional value (CFV) for an owner of assembled ebook, a CFV for each owner of each nested ebook, and an owner value profile (OVP) subsystem to identify a unit owner, compute a value of each nested instructional unit, generate data object for book assembly using mathematical algorithm, an owner fraction profile (OFP) subsystem to calculate OFP using a mathematical algorithm, a usage metric subsystem to determine a usage metric of each unit by a user of the ebook, compute the value unit of each instructional unit  and a royalty distribution system to compute distribution portion for royalty received for assembled ebooks, compute nested distribution of the distribution portion for the identified unit owner of the embedded ebook based on nested CFV and nested OFP’s of owners of the nested instructional units and transfer computed distribution portions to financial accounts of owners.   The functions performed are directed toward calculating values related to fractional values of ownership of assembled ebooks, identifying owners , computing values of instructional units assembled, determining usage of instructional units and computing portion distributions for royalties and nested distribution portions for identified owners and transferring distribution portions to financial accounts of owners, which under its broadest reasonable interpretation, covers performance of a commercial interaction and legal obligations.   The claimed subject matter is directed toward the sub-category of the abstract category of “Methods of Organizing Human Activity”.   Although the claim recites a system comprising a library, a subsystem for calculation and a subsystem to perform the claimed functions, the recitation of computer elements are nominal and are only to perform the abstract idea.  Additionally the claimed subject matter is directed toward the abstract category of Mathematical concepts. This is because the claimed subject matter is directed toward calculating curation fraction value (CFV), instructional units, a curation fractional value (CFV) for an owner of assembled ebook, a value of each nested instructional unit, generate data object for book assembly using mathematical algorithm, calculate OFP using a mathematical algorithm determine a usage metric of each unit by a user of the ebook, compute the value unit of each instructional unit based on usage metric, compute distribution portion for royalty 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system comprising a “digital library” that includes ebooks assembled instructional units.  A “curation fraction value subsystem” to (1) calculate a CFV for an assembly owner of assembled ebook- directed toward mathematical concepts and legal obligations, (2) calculate a CFV for each assembly owner of each nested ebook- directed toward mathematical concepts and legal obligations; an “owner value profile (OVP) subsystem” to (3) identify a...owner – a common business practice and legal obligation (4) compute a value unit of each instructional unit and nested instructional units...directed toward mathematical relationships (5) generate OVP data object using mathematical relationship calculations for ...assembled ebook-directed toward a business practice and mathematical concepts, the wherein clauses are directed toward the mathematical algorithm used to perform the calculation and the variables applied in the mathematical algorithm but does not affect the technical process or provide any details as to the technical process to perform the generating function of 5;  “a usage metric subsystem” to (6) determine a usage metric of each instructional unit by a user of the ebook – a common business practice and an “owner value profile (OVP) subsystem” to (7) compute a value unit of each instructional ; a “royalty distribution system” to (8) compute a distribution portion for a royalty for each assembled ebook, the OFP values of identified unit owners”-directed toward mathematical relationships and legal obligations (9) determine usage metric of each unit – mathematical relationships and legal obligations, (10) compute nested distribution portion for each unit owner of embedded ebook –directed toward a business practice, mathematical relationships and legal obligations and (11) transfer royalty portion-directed toward a transaction. 
The functions of the computer elements (calculate, compute, identify, generate, determine and transfer) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components and functions.  Taking the claim elements separately, the operation performed at the system  and subsystems at each step of the process is purely in terms of results desired and devoid of technical implementation of process details.  This is true with respect to the limitations “identify”, “assign”, “transfer”, “determine”, “calculate”, “generate”, “and compute” as the claimed limitations do not provide any technological process to perform the recited functions.   Although the limitations include details mathematical algorithms used to calculate values, the technological process itself is generic.   Technology is not integral to the process as the claimed subject matter is so high level that any computer and generic program capable of calculation functions could be used to apply the mathematical calculations.  Although less efficient a human could perform the claimed computations.     Furthermore, the claimed steps do not provide an operation that could 
When considered as a combination of parts, the combination of limitations (1) calculate a CFV for an assembly owner of assembled ebook and (2) calculate a CFV for each assembly owner of each nested ebook are directed toward mathematical concepts and legal obligations.  The combination of limitations (3) identify unit owner with each instructional unit (4) compute a value unit of each instructional unit and nested instructional units and (5) generate OVP data object using mathematical relationship calculations for ...assembled ebook to determine scaler values and value sums associated with each unit owner- is directed toward identifying and determining the values of owners of portions of an ebook – directed toward mathematical concepts and legal obligations.  The combination of limitations 1-2 and 3-5 are directed toward mathematical relationships and legal obligations values.  The combination of limitations (6) determine a usage metric of each instructional unit by a user of the ebook (7) compute a value unit of each instructional unit and nested instructional units based on usage... (8) compute a distribution portion for a royalty for each assembled ebook, the OFP values of identified unit owners (9) determine usage metric of each unit and (10) compute nested distribution portion for each unit owner of embedded ebook –directed toward a mathematical relationships of usage and ownership of units for financial obligations.  The combination of limitations 1-2, 3-5 and 6-10 is directed toward calculating values of assembled units, identifying and calculating the ownership value portions in order to compute the distribution of loyalties- mathematical relationships, legal obligations and common business practice of calculating royalties.  Accordingly 
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole.  This is because as whole the claimed subject matter is directed toward identifying unit owners and calculating values of units, portions of units of assembled ebooks and calculating royalty portions value for units owners of nested assembled ebooks based on calculated owner unit value and values of ebook portions.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed functions simply recite the concept of managing royalty distributions for electronic media.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising “digital library” includes ebooks assembled; a “curation value subsystem” to calculate a CFV; an “owner value profile (OVP) subsystem” to identify owner...compute value unit...generate data object...; an “owner fraction profile subsystem” to calculate owner fraction profile value; a “usage metric subsystem” to determine usage metric of each instructional unit and a “royalty distribution system” to compute a distribution and transfer distribution portions to financial accounts. –is purely functional and generic. Nearly every computer will include a functional capability to “identify”, “calculate”, “generate” and “compute”.   The specification discloses a system which may be part of a 
The specification discloses each computer element above, but fails to provide any details related to the technical environment or special programming for the subset systems/modules that goes beyond a mathematical algorithm to calculate values.   The special mathematical algorithms are not directed toward special programming to perform a particular technical process or directed toward a specific machine, but rather to apply mathematical computations in order to determine values of assembled instructional units, identify unit owners and calculate unit owners portional royalty values 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using computer elements to render data files for transfer, assign, determine, compute, calculate and generate data ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “rendering”, “calculating”, “generating” and “computing” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  
Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  With respect to managing of royalty for distribution, the recited process of managing royalty is well understood routine and conventional.  As evidence the examiner provides:
Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See  Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more.  Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent Id. 


US Pub No. 2019/0108227 A1 by Ikezoye et al; US Pub No. 2017/0249565 A1 by Gantner et al; US Pub No. 2009/0132310 A1 by Shear et al; US Pub No. 2012/0173353 A1 by Rausch et al  
US Pub No. 2014/0147826 A1 by Soldavini et al wherein the prior art teaches creation of compilation of various authors work assembled;  US Pub No. 2011/0078041 A1 by Barker; US Pub No. 2019/0317776 a by Walsh et al; US Patent No. 9,053,190 B1 by Boenau et al; US Pub No. 2012/0221936 A1 by Patterson et al, 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 13-16 and 18-20 these dependent claim have also been reviewed with the same analysis as independent claim 11 and have been found to be directed toward data for consideration.  Dependent claim 13 and 14 are directed toward variable used for calculations of unit values- mathematical concepts.  Dependent claim 15 is directed toward paper and electronic mediums and content of instructional units- old and well known.  Dependent claim 16 is directed toward computation of usage metric determination and computing value unit based usage metric- directed toward determining variables for computations and mathematical concepts.  Dependent claims 18, 19 and 20 are directed toward usage metric information- variables for mathematical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARY M GREGG/Examiner, Art Unit 3697